AO     91   (Rev.   5/85)          Case
                             Criminal     2:19-mj-04697-CW
                                      Complaint                          Document 1 Filed 05/24/19 Page 1 of 3


                                            UNITED STA TES DISTRICT
                                                                                                                                               D
                                                                                                                                    MAY 232019
                                                WESTERN DISTRICT OF TEXAS, DEL RIO
                                                                                                            DIVISIR                 U S OISTRtCT COURT
                                                                                                                       WESTEN' D$SXT OP TEXAS
             UNITED STATES OFAMERICA                                                                                   BY
                                    V.
             Cledis Yajaira Lopez De La Cruz                       19                             CRIMINAL COMPLAINT

                                                                                    CASE NUMBER:                               Vt    MM6't1
             Mexico

             (Name and Address of Defendant)


       I,   the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about                                  May 21, 2019            in                   Val Verde                  County, in the

             Western                     District of      Texas                     defendant(s) did,(Track Statutory Language of Offense)

an alien, did knowingly and willfully enter the United States at a time and place other than as designated by Immigration
Officers for entry into the United States,




in violation        of Title                                 United States Code, Section(s)       1325(a)(1)

I   further state that I am a(n)                       CBP Officer (Enforcement)                 and that this complaint is based on the following

facts: That on or about May 21, 2019
            the DEFENDANT was encountered at the Del Rio, Texas Port of Entry in the United States. The Defendant
            admitted that she entered the United States illegally from Mexico by crossing the Rio Grande River on or about
            May 21, 2019 at a time and place other than as designated by Immigration Officers, near Del Rio, Texas. She is
            aware that her actions were in violation of the law.




Continued on the attached sheet and made a part hereof:                            DYes                No



                                                                                   Jesus S Martinez, CBPO (E
                                                                                   Signature of Complainant

Sworn to before me and subscribed in my presence,


      May 23, 2019                                                           at    Del Rio, Texas
Date                                                                               City and State

     Collis White
     United States Magistrate Judge
Name & Title        of   Judicial Officer                                          Signatu e
                                                                                               a
                                                                                               of Ju   ci   I   Offi   r
                                                                                                                           (
                                                                                                                                I
                           Case 2:19-mj-04697-CW Document 1 Filed 05/24/19 Page 2 of 3
AO 245H (Rev. 07/04)(W.D.TX) - Judgement in a Criminal Case   for   a   Petty Offense (Short Form)




                                     UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS, DEL RIO DIVISION

United States of America                                                                    §
                                                                                            § CRIMINAL COMPLAINT
vs.                                                                                         § CASE NUMBER: DR:19-M -04697(1)
                                                                                            §
(1) Cledis Yajaira Lopez De               La Cruz                                           §

                                                       JUDGMENT IN A CRIMINAL CASE
                                                       (For A Petty Offense) Short Form
                The defendant, Cledis Yajaira Lopez De La Cruz, was presented by counsel, Tara D. Zehner.

          The defendant pled guilty to the complaint on May 24, 2019, Accordingly, the defendant is
adjudged guilty of the following offense(s):

Title & Section                          Nature of Offense                                                        Date of Offense
8 USC 1325                               ILLEGAL ENTRY                                                            May 21, 2019


           As pronounced on May 24, 2019, the defendant is hereby committed to the custody of the United
States Bureau of Prisons for a term of Time Served. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

           The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to
18 U.S.C. § 3573 because reasonable efforts to collect this assessment are not likely to be effective.

               The fine is waived because of the defendant's inability to pay.

           It is further ordered that the defendant shall notify the United States Attorney for this district
within 30 days of any change of name, residence, or mailing address until all fines, restitution, costs, and
special assessments imposed by this Judgment are fully paid.

                Filed and signed on this the 24th day of May, 2019.




                                                                                                      COLLIS WHITE
                                                                                                      UNITED STATES MAGISTRA        JUDGE




Arresting Agency: DRPOE                 Del Rio Point of Entry
USM   #:
           Case 2:19-mj-04697-CW Document 1 Filed 05/24/19 Page 3 of 3



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   DEL RIO DIVISION

United States of America                            §
                                                    §            Case Number:
vs.                                                 §            DR:19-M -04697(1)
                                                    §
(1) Cledis Yajaira Lopez Dc La      Cruz            §




                               ORDER APPOINTING COUNSEL


      The above named Defendant has testified under oath, or has otherwise satisfied this court,
that he/she is financially unable to obtain counsel and does not wish to waive representation by
counsel.

     Therefore, in the interest of justice, Tara D. Zehner, is hereby appointed to represent the
defendant in the above-styled and numbered cause.

      This appointment shall remain in effect until further order of this court.


      It is so ORDERED this 23rd day of May, 2019.




                                                 (OLLIS WHITE
                                                 UNITED STATES MAGISTRATE JUDGE
